EXHIBIT 1 AGREEMENT The undersigned agree that this Schedule 13D, relating to the Common Stock, par value $0.01 per share of DineEquity, Inc. shall be jointly filed on behalf of the undersigned. February 25, 2013 (Date) Marcato Capital Management LLC By: /s/ Richard T. McGuire III Richard T. McGuire III, Managing Member /s/ Richard T. McGuire III Richard T. McGuire III Marcato, L.P. By: Marcato Capital Management LLC, its Managing Member By: /s/ Richard T. McGuire III Richard T. McGuire III, Managing Member Marcato International Master Fund, Ltd. By: /s/ Richard T. McGuire III Richard T. McGuire III, Director
